  Dated: October 3, 2018

  The following is ORDERED:




_____________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA



  IN RE:

  JUSTIN D. DAVENPORT,                                Case No. 17-80559-TRC
                                                      Chapter 7
                Debtor.

  FIRST BANK & TRUST, CO.,

                Plaintiff,

  vs.                                                 Adv. Case No. 17-8016-TRC

  JUSTIN D. DAVENPORT,

                Defendant.


                                  MEMORANDUM OPINION

         Plaintiff First Bank & Trust, Co. (“First Bank”) seeks a determination that Defendant

  Justin D. Davenport should be denied a discharge of his debts pursuant to 11 U.S.C. § 727(a) (3)

  and (5). At the trial of this matter, First Bank was represented by Mike Mordy and Carrie




    Case 17-08016      Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42           Desc Main
                                   Document     Page 1 of 17
Pfrehm. Defendant Davenport appeared pro se. After careful review of the testimony and

exhibits admitted, as well as the relevant legal arguments and authority, the Court finds that First

Bank met its burden of proof by a preponderance of the evidence. Justin D. Davenport failed to

provide adequate financial documentation and failed to offer a satisfactory explanation regarding

the loss of First Bank’s collateral. Therefore, the Court finds that Mr. Davenport’s discharge

should be denied.

I.       Jurisdiction

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(J).

II.      Findings of Fact

         Justin D. Davenport (“Davenport”) is a resident of Ardmore, Oklahoma. Davenport

operated a business known as J D Davenport Company which provided environmental services

in the oilfield industry. He and First Bank characterized his business as successful and “good-

sized.” Davenport maintained a checking account at First Bank under his name d/b/a J D

Davenport Company. He acknowledged that he typically maintained a balance of approximately

$100,000 in this business account.

         Davenport was the sole custodian of his company’s business records. He officed out of

his home and kept his business records there until he was divorced. After his divorce, he had no

room in his new residence to store his business records, so the records were placed into a storage

unit shared with his ex-wife. When his ex-wife failed to pay the rental fees on the storage unit,

the records were lost. At trial, Davenport testified that the only financial records he had were the

bank records provided to him by First Bank. He also told the Court that while he did have other

records in his possession, he did not wish to offer any into evidence.




     Case 17-08016      Doc 46   Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                  Document     Page 2 of 17
       Davenport and First Bank’s business relationship dated back to 2008. At the time he filed

bankruptcy, Davenport had four promissory notes and commercial security agreements with First

Bank with amounts due and owing. These agreements were secured by various items of

equipment owned by Davenport. The collateral consisted of personal property with values

substantially greater than the notes they secured. Davenport agreed that financing statements and

liens on this collateral were properly recorded. Photographs of the collateral indicate that the

items were large bulldozer-type machinery with enclosed cabs. Large, custom-made trailers were

used for hauling this equipment.

       The first note and security agreement was Loan No. 3004, dated August 28, 2012, for

$90,110. Davenport pledged a 2010 JCB Trac Hoe, Serial No. JCBJS28BE7104, as collateral for

this loan. He estimated that the Trac Hoe was worth approximately $150,000 when he pledged

it, and testified that he owned this Trac Hoe at the time he pledged it to First Bank. At the time

he filed bankruptcy, he agreed that he still owed $96,194.87 on this note, but he no longer had

possession of this 2010 Trac Hoe.

       The second note and security agreement, Loan No. 3473, was executed on March 27,

2014, for $57,075.68. Davenport pledged three pieces of equipment as collateral for this loan: a

2008 Cargo Mate trailer valued at $24,533, a 2010 P Hitch Trailer valued at $2800, and a 2005

Case Track Loader valued at approximately $12,500. At the time he filed bankruptcy,

Davenport agreed that he still owed $50,654.81 on this note, but no longer had possession of the

collateral. The Cargo Mate trailer was repossessed by First Bank. The P Hitch Trailer was

stolen but Davenport was unable to collect on insurance for this collateral. The Case Track

Loader was sold and its proceeds paid to First Bank to reduce his note.




  Case 17-08016       Doc 46       Filed 10/03/18 Entered 10/03/18 14:46:42           Desc Main
                                    Document     Page 3 of 17
       The third note and security agreement, Loan No. 3615, was executed October 20, 2014,

for $29,235. Davenport pledged a 2013 Case Skid Steer as collateral, which he valued at

$55,000 to $60,000. At the time he filed bankruptcy, Davenport agreed that he owed $28,315.84

on this note, and no longer had possession of the collateral. The Case Skid Steer was reported as

stolen. Again, Davenport was unable to collect on insurance for this equipment.

       The fourth and last note and security agreement, Loan No. 3677, was executed March 11,

2015, for $100,175. This loan was secured by a 2011 John Deere 750J bulldozer valued at

approximately $105,000. At the time he filed bankruptcy, Davenport agreed that he owed

$118,441.94 on this note.

       Davenport defaulted on these notes and First Bank filed a replevin action in Carter

County, Oklahoma, Case No. CJ-2017-40. The state court issued a Temporary Restraining Order

directing Davenport not to dispose of four items of property pledged as collateral: a John Deer

(sic) 75OJ, a 2013 Case Skid Steer, a 2010 P Hitch Trailer and a 2010 JCB Trac Hoe.

       Davenport filed bankruptcy on May 24, 2017. On Schedule D, he listed collateral

securing his debt to First Bank valued at $208,626.94, as follows: Loan No. 3004 - 2009 JCB

Model JS 260 valued at $85,711.14, and John Deer 75OJ bulldozer “sold” valued at $0; Loan

No. 3615 - Case Skid Steere “stolen from job site” valued at $0, and Skid Steer TR270 and

equipment “stolen” valued at $22,933; and Loan No. 3677 - “line of credit” and Komatsu Dozer,

valued at $0, and 2011 John Deere 750J valued at $99,892.90. Davenport listed the remainder of

First Bank’s debt as unsecured.

       In Part 6 of his Statement of Financial Affairs, losses due to theft, fire, other disaster, or

gambling, Davenport included two entries. The first listing was for a 2012 John Deere Back Hoe

and a 2013 Case Skid Steer valued at $140,000, date of loss July 21, 2015, not paid by insurance




  Case 17-08016       Doc 46      Filed 10/03/18 Entered 10/03/18 14:46:42              Desc Main
                                   Document     Page 4 of 17
but “in litigation.” The second entry was for a Case Skid Steer, 2014 valued at $60,000,

identifying Fidelity Mutual as the insurer for this item. He did not list the date of loss of the Case

Skid Steer, 2014, nor did he indicate whether he had recovered on a claim on the insurance for

this item. Davenport did not identify any pending insurance claims or lawsuits on Schedule A/B,

No. 33 Claims against third parties. He listed his income for 2014 as $80,000 and for 2015 as

$60,000. He reported $0 income for 2016 prior to filing.

          After filing bankruptcy, Davenport prepared tax returns for 2015, 2016 and 2017. The

Court was not provided information regarding the filing date, if any, of these returns. His tax

preparer signed his 2015 and 2016 tax returns on September 11, 2017, and signed his 2017

returns on July 2, 2018.1 His 2015 Federal Tax Return identifies his occupation as “residential

building construction.” He identified himself as “self-employed” in his 2016 Oklahoma Tax

Return, and as a “consultant” in his 2017 Oklahoma Tax Return. He reported a loss of $185,750

on his 2015 Federal Return due to the theft of a back hoe purchased January 15, 2014. He

carried over this loss into 2016 and 2017.

          At trial, First Bank focused on three items of collateral that remained unaccounted for by

Davenport upon filing his bankruptcy: a 2011 John Deere 750OJ bulldozer, a 2013 Case Skid

Steer TR270, and a 2010 JCB Trac Hoe.

2011 John Deere 750J bulldozer

           Davenport told the Court that he sold this bulldozer for $110,000 but he could not recall

the name of the buyer, nor did he indicate when the sale occurred. According to Davenport,

records regarding this sale were lost due to his ex-wife’s failure to pay rental fees on the storage

unit where such records were housed. Davenport said that proceeds from this sale were

1
    Davenport’s signature does not appear on the tax returns submitted at trial.



     Case 17-08016       Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42           Desc Main
                                     Document     Page 5 of 17
deposited into his JB Davenport account with First Bank, with an unknown portion being applied

to his First Bank debt. Davenport speculated that he used the remaining proceeds to buy more

equipment. He said this sale was made with the permission of his loan officer at First Bank.

According to Davenport, First Bank was supposed to release its lien on this bulldozer and

substitute a Caterpillar machine as collateral on Loan No. 3677 but failed to do so. When

Davenport learned that the lien on the John Deere had not been released, he spoke with Glen

Jones, who he identified as the president of First Bank. Davenport stated that Jones agreed to

substitute the Caterpillar machine for the John Deere bulldozer but the paperwork to do so was

never completed. Davenport offered to allow First Bank to place a lien on the Caterpillar, but

First Bank never did so.

       Summer Byrd, asset recovery supervisor for First Bank, testified regarding the bank’s

efforts to recover its collateral for Davenport’s loans. Once it obtained the replevin order from

the state court, First Bank used repossession agents from the surrounding area, Barton Recovery

in Marlow, as well as national agents recommended by its insurance company to locate and

recover its collateral. First Bank’s records indicated that Davenport still owned this collateral, so

representatives attempted to talk to him about the location of this item but were unable to do so.

Repossession agents were unable to locate the John Deere bulldozer, nor did they find a

Caterpillar machine that Davenport offered to substitute as collateral. These agents searched in

Florida and Oklahoma for collateral.

       These were not the only efforts First Bank made to find its collateral. It also contacted

the local sheriff to explore whether any of Davenport’s equipment had been reported as stolen,

but there were no reports made nor items recovered. The sheriff may have received a report of

stolen items but that report was made prior to the origination of Davenport’s loans and did not




  Case 17-08016       Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                  Document     Page 6 of 17
identify what items were stolen. Byrd testified that the Bank’s loan file did not include any notes

from the loan officer Trey Ratliff nor from Glen Jones approving a sale of this item. No sale

proceeds from this 2011 John Deere bulldozer were ever deposited into Davenport’s account or

applied to this loan.

       Davenport disputed Byrd’s information. He stated that a repossession company named

Spider Investigations in Dallas/Ft. Worth, was hired by First Bank and repossessed a Caterpillar

bulldozer twenty-two months ago. Davenport stated that the bulldozer did not have a lien on it

and he thought it had been swapped as collateral to replace the 2011 John Deere bulldozer. He

told Glen Jones that First Bank could either put a lien on the repossessed bulldozer in Florida and

sell it there, or go get the bulldozer and pay $8000 to $12,000 in fees to haul the bulldozer back

to Oklahoma. He said that he has no idea what happened to this bulldozer after Spider

Investigations repossessed it. Byrd stated that she had never heard of Spider Investigations.

2013 Case Skid Steer

       Davenport leased this machine and other items to Brian Tarter, who had possession of

them at his home in Overbrook, Love County, Oklahoma. The equipment was stolen, along with

the custom-built P Hitch Trailer with attachments and a John Deere backhoe from Tarter’s home.

Davenport estimated that the Case Skid Steer was worth $60,000 to $70,000 when he pledged it

to First Bank and $50,000 at the time it was stolen. Davenport testified that he filed a report

with the Love County Sheriff reporting this theft. He did not present a copy of this report as

evidence but stated that his only copy had been provided to First Bank. Davenport suggested that

he could call the Sheriff and have the report faxed to the Court.

       Davenport testified that he carried insurance on this Case Skid Steer, and he told the

Court he filed a claim on this insurance. However, the insurance company refused to pay on this




  Case 17-08016         Doc 46   Filed 10/03/18 Entered 10/03/18 14:46:42            Desc Main
                                  Document     Page 7 of 17
claim because of an erroneous VIN number. He had no written evidence that a claim was made

and denied. He said that he lacked corroborating evidence regarding the insurance claim because

the claim was actually made by Tarter who took the insurance on the lease. Tarter received the

written denial of the claim from his insurance company, and that document was in the possession

of Tarter’s attorneys. Davenport has no proof that a claim was made and denied because it

wasn’t his claim to file. He stated that he has no idea where these items are. His family

employed eight county sheriffs who looked for the stolen equipment but they were unable to find

these items. Davenport has searched for the last three and a half months but has not located this

collateral.   He stated that the same weekend these items were stolen, another theft was reported.

2010 JCB Trac Hoe S/N: JCBJS28BE7104

        Davenport testified that his purchase of this 2010 Trac Hoe was originally financed by

John Deere. He obtained Loan 3004 in August of 2012 from First Bank, pledging this 2010 Trac

Hoe as collateral, so that he could pay off his note with John Deere. He said that First Bank did

indeed pay off his note with John Deere. He also stated numerous times that he sold this 2010

Trac Hoe in June of 2012, which was before he executed Loan 3004 on August 28, 2012 and

pledged it as collateral. Davenport said that he sold the 2010 Trac Hoe to TP Environmental in

June of 2012 for $115,000, and payment was wired to First Bank via a third party, Brian

McGahey, who brokered the sale. Davenport did not have a sales receipt for the 2010 Trac Hoe,

but he said that McGahey had evidence of the sale. According to Davenport, McGahey’s

companies, Iron Market and Equipment Experts, Inc., valued the 2010 Trac Hoe on the Iron

Market website and brokered the sale to TP Environmental, for $115,000.2 In support of this



2
 Davenport testified at his Deposition on May 17, 2018, that McGahey prepared the sales receipt
for the 2010 Trac Hoe. McGahey’s email of July 18, 2018 disputes Davenport’s testimony.



    Case 17-08016      Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42          Desc Main
                                   Document     Page 8 of 17
testimony, Davenport referenced a video uplink from McGahey which he said was the sales

receipt for the 2010 Trac Hoe sold in June of 2012. However, the exhibit containing screenshots

of the video uplink was for a 2009 Trac Hoe, not a 2010 Trac Hoe, with different VIN numbers.

McGahey did not testify, but an email from him to First Bank’s counsel and Davenport was

admitted into evidence. In this email, McGahey stated that he had no record of receiving money

or services for selling or representing machinery on Davenport’s behalf during the relevant time

period.    McGahey collected information at Davenport’s request and included a link to that

information regarding a 2009 Trac Hoe owned by Davenport. Davenport advised the Court that

McGahey was confused about the equipment that was sold, that McGahey did indeed broker the

sale of the 2010 Trac Hoe, but mistakenly included the link to a 2009 Trac Hoe rather than the

2010 Trac Hoe.

          First Bank was supposed to apply the $115,000 sales proceeds against the loan secured by

the 2010 Trac Hoe and release its lien on the Trac Hoe. Instead, the $115,000 was deposited into

his JD Davenport account and the lien was not released. Davenport stated that this was First

Bank’s mistake, not his, and that no one knew that the funds had been wired and deposited into

his checking account. Davenport claimed that the wire instructions stated the funds were to be

applied to his loan secured by the 2010 Trac Hoe but that there was a different serial number.

Davenport’s bank statement for June 2012 does reflect a deposit by wire transfer from TP

Environmental & Pipeline of $115,000 on June 20, 2012. Davenport did not know what

happened to the $115,000 deposited into his bank account. Davenport discovered the mistake

when he went to First Bank and asked for another loan to pay off another piece of equipment

financed by John Deere Credit. First Bank refused to make that loan because it still had not been

paid for the 2010 Trac Hoe. Davenport stated that the 2010 Trac Hoe note was paid off on




  Case 17-08016         Doc 46    Filed 10/03/18 Entered 10/03/18 14:46:42          Desc Main
                                   Document     Page 9 of 17
August 27, 2012 when First Bank withdrew funds from his account. No bank records were

offered that verified this information. The loan history for Loan 3004 with the 2010 Trac Hoe as

collateral reflects that funds were advanced on August 28, 2012.

       Davenport also told the Court that the 2010 JCB Trac Hoe was sold on the 27th and First

Bank drew a note on the 28th of August 2012 secured by the 2010 Trac Hoe for another Trac

Hoe he purchased. Davenport said that the Trac Hoe was sold but not paid off so First Bank

executed a new note until the Trac Hoe could be paid off. Davenport insisted that this note was

“collected for” and that First Bank withdrew funds from his account to pay off the note secured

by the 2010 JCB Trac Hoe. He never received any information from First Bank that this note

was not paid off until three and half years later when First Bank withdrew $15,000 from his

account. He also asserted that checks were missing from his bank records.

       Davenport stated that he is being treated for nerve damage and a fractured hip due to

years of driving race cars, but that he is not disabled. Of all the collateral pledged, First Bank

recovered only one item, a 2008 Cargo Mate Trailer. Davenport promised to continue looking

for his property and pursue recovery of insurance. He plans to file two lawsuits against insurance

companies to recover for the stolen equipment.

III.   Conclusions of Law

       A.      Standard for Nondischargeability.

       Debtors seek bankruptcy protection for a variety of reasons, but primarily they do so to

“reorder their affairs, make peace with their creditors, and enjoy ‘a new opportunity in life with a

clear field for future effort, unhampered by the pressure and discouragement of preexisting




  Case 17-08016        Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                   Document     Page 10 of 17
debt.’”3 This is why denial of a debtor’s discharge is an extreme step. The protections of the

Bankruptcy Code are to be construed liberally in favor of the debtor and strictly against the

creditor.4 The party objecting to discharge has the burden of proving by a preponderance of the

evidence that grounds exist supporting the denial.5 First Bank seeks to deny Davenport’s

discharge on two grounds: § 727(a)(3) for failure to keep and preserve adequate records

regarding debtor’s financial condition or business transactions, and § 727(a)(5) for failure to

explain satisfactorily any loss or deficiency of assets to meet the debtor’s liabilities. The Court

will address each separately.

          B.      § 727(a)(3): failure to keep and preserve adequate records.

          To establish a prima facie case under this section First Bank must show that Davenport

“failed to maintain and preserve adequate records and that the failure made it impossible to

ascertain his [or her] financial condition and material business transactions.”6 If First Bank

meets this initial burden, it shifts to Davenport to justify his failure to maintain records. The

scope of a debtor’s duty to maintain adequate records depends on the nature of his business and

the facts and circumstances of each case.7 Records need not be so complete as to detail all or




3
 Grogan v. Garner, 498 U.S. 279, 286 (1991) (quoting Local Loan Co. v. Hunt, 292 U.S. 234,
244 (1934).
4
See Gullickson v. Brown (In re Brown), 108 F.3d 1290, 1292 (10th Cir. 1997); Bank One v.
Kallstrom (In re Kallstrom), 298 B.R. 753 (10th Cir. BAP 2003).
5
Fed. R. Bankr. P. 4005; Mathai v. Warren (In re Warren), 512 F.3d 1241 (10th Cir. 2008); First
Nat’l Bank of Gordon v. Serafini (In re Serafini), 938 F.2d 1156 (10th Cir. 1991).
6
 The Cadle Co. v. Stewart (In re Stewart), 263 B.R. 608, 615 (10th Cir. BAP 2001)(quoting
Gullickson v. Brown (In re Brown), 108 F.3d 1290, 1295 (10th Cir. 1997)(emphasis in original)),
aff’d, 35 Fed. Appx. 811 (10th Cir. 2002).
7
    Martinez v. Sears (In re Sears), 565 B.R. 184 (10th Cir. BAP 2017).



     Case 17-08016      Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42            Desc Main
                                    Document     Page 11 of 17
substantially all transactions that took place. They need only be sufficient to allow an intelligent

inquiry.8 Unlike other exceptions to discharge, no proof of a debtor’s intent to defraud or conceal

is required.

          Davenport provided no financial records to the Court. He told this Court that the only

financial records he had were the bank records provided to him by First Bank. He stated that he

alone was the keeper of any records of his business. However, he did state that he had records at

some point in time that were kept in storage. He officed out of his home until he was divorced,

at which time he apparently had no room to keep his business records with him, so these records

were placed into a storage unit shared with his ex-wife. When his ex-wife failed to pay the rental

fees on the storage unit, the records were lost.

          The Court finds that First Bank set forth a prima facie case reflecting Davenport’s failure

to maintain adequate financial documentation and business records. With no financial records, it

was impossible to determine his financial condition and material business transactions.

Davenport failed to provide a justification for his failure to provide records. He simply blamed

his ex-wife. The Court believes that Davenport may not be a sophisticated businessman and

would not expect him to keep or preserve detailed records of his business transactions. But, the

Court expects that he would have some records supporting his business operations and some

records to support his explanation of what happened to the valuable equipment he pledged as

collateral to First Bank. He offered no records to allow any inquiry into his business

transactions, let alone an intelligent one.

          Davenport lacks credibility, offering inconsistent stories about the history of his loans,

payments made, and disposition of First Bank’s collateral. He blamed his ex-wife for his lack of


8
    Blackwell Oil Co. v. Potts (In re Potts), 501 B.R. 711 (Bankr. D. Colo. 2013).



     Case 17-08016       Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                     Document     Page 12 of 17
records, although he stated that he shared the storage unit with her. He stated that he did have

some business records, but inexplicably failed to produce them or bring them to the trial. If proof

that he filed a report regarding stolen items could easily be obtained by calling the Love County

Sheriff’s office, he should have done so. Apparently he had some records which he used to

prepare his bankruptcy schedules and tax returns. However, he told this Court that he had

nothing to present. When asked whether he had any evidence that an insurance claim was made

for the stolen equipment, he gave several reasons why he did not have that information: attorneys

for Tarter refused to provide it to him, he didn’t file the claim, Tarter made the claim. Thus, his

explanations could not be verified.

       At another point during his testimony, he stated that he did have business records

regarding his lease arrangement with Tarter and that he could have provided them if asked to do

so. The Court asked him if he wished to introduce any records. He declined. His tax returns

were prepared and signed by his accountant, but they were not signed by Davenport, nor is there

any indication that they were actually filed. These returns are insufficient to satisfy his duty to

maintain sufficient records and allow an adequate inquiry into those transactions.

       This is not a simple consumer case. This was a sizable business operation generating

significant income and owning assets consisting of large, expensive heavy equipment.

Davenport spoke of experience with leasing his equipment to other people, knowledge of lease

agreements, insurance requirements, brokering sales of equipment. He had numerous financing

arrangements with lenders in addition to his First Bank dealings. The Court expects that he

would preserve financial records or obtain copies of records he no longer possessed. Even if his

records were lost in the manner he described, this is an insufficient excuse and is an attempt to

blame others rather than offer a satisfactory explanation and justification for failing to maintain




  Case 17-08016        Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                   Document     Page 13 of 17
records. The Court infers that Davenport’s failure to maintain and produce meaningful financial

records is actually an attempt to obfuscate and prevent any inquiry into his financial dealings by

his creditors. The Court finds that his discharge should be denied under this section.

           C.     § 727(a)(5): failure to explain satisfactorily any loss or deficiency of assets to
                  meet the debtor’s liabilities.

           The purpose of § 727(a)(5) is to ensure that a debtor provide documentation to trace how

assets were depleted so that interested parties do not have to speculate about what happened to a

debtor’s assets. A discharge may be denied if the debtor fails to explain satisfactorily any loss or

deficiency of assets to meet the debtor’s liabilities. A creditor’s burden under this section is to

prove facts establishing that a loss or shrinkage of assets actually occurred. It does not need to

demonstrate any fraudulent intent by the debtor. Once it meets its initial burden of proof, the

burden then shifts to the debtor to explain the loss or deficiency of assets in a satisfactory

manner.9 A debtor must provide some corroboration of his explanation which is sufficient to

eliminate speculation.10 Determining whether an explanation is sufficient is left to the sound

discretion of the court.11 Issues related to health problems or similar ailments are not sufficient to

overcome an unsatisfactory explanation regarding the loss of assets.12

           The Court finds that First Bank presented a prima facie case showing a loss of assets.

Davenport did not dispute that he did not possess the assets he pledged as collateral to First Bank

when he filed his bankruptcy. The loss of the Case Skid Steer was not contested. Davenport


9
    Stewart, 263 B.R. at 618..
10
 See Grassmann v. Brown (In re Brown), 570 B.R. 98, 118 (Bankr. W.D. Okla. 2017) (citations
omitted.).
11
     Sears, 565 B.R. at 192 (citing Potts, 501 B.R. at 726, and cases cited therein.)
12
     Grassmann, 570 B.R. at 119 (citations omitted).



     Case 17-08016        Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42           Desc Main
                                      Document     Page 14 of 17
pledged this item on Loan 3615 in October of 2014, and Davenport’s Statement of Financial

Affairs indicates that it was stolen from a job site in July of 2015. First Bank’s officer Byrd

testified that the repossession agents it hired were unable to locate Davenport’s collateral. The

Court finds Davenport’s testimony that this large item was stolen one weekend from the home of

Brian Tarter highly suspicious and not credible. Even if the Court believed this explanation,

which it does not, Davenport provided no corroborating evidence.

       Likewise, Davenport’s explanation that the 2011 John Deere bulldozer was sold to an

unknown person was not credible. There was no information in his bank records supporting his

claim that First Bank authorized this sale. He provided no receipt nor information from which

details of this purported sale could be confirmed. There was no evidence that he paid any of the

proceeds of this sale to First Bank. Funds advanced to him on Loan 3677 were $100,175 on

March 11, 2015. He agreed that he owed $118,411.94 on this loan when he filed bankruptcy.

Other than the purchase price, Davenport could not recall any information regarding the sale of

this machinery - not the buyer nor the date. The Court finds this lack of detail convenient and not

credible. Davenport recalled specific details regarding the purported sale of the 2010 JCB Trac

Hoe in 2012, yet he remembered almost nothing about the sale of the John Deere made sometime

after March of 2015. He recalled conversations with First Bank’s President in detail, but nothing

about this sale. He seemed to believe that because he offered to substitute another bulldozer for

this collateral, and First Bank had no record of swapping that collateral, it was First Bank’s fault

rather than his that no collateral was available for this debt. Without any documentation to

support his version of events, the Court finds his explanation lacking in credibility and wholly

unsatisfactory.




  Case 17-08016       Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                  Document     Page 15 of 17
       Finally, the Court finds Davenport’s explanation regarding the loss of the 2010 JCB Trac

Hoe to be incoherent. Davenport’s testimony left the Court with more questions rather than

providing a satisfactory explanation of the loss of this asset. Davenport repeatedly stated that this

collateral was sold in June of 2012, before he pledged it as collateral on Loan 3004 on August

28, 2012. Brian McGahey’s email, which Davenport agreed could be admitted into evidence,

disputed his story that McGahey brokered the sale of the 2010 Trac Hoe. The “sales receipt,”

which was a webpage, referred to a 2009 Trac Hoe. Davenport also stated that after he sold the

2010 JCB Trac Hoe in June of 2012, and the sale proceeds were eventually paid to First Bank on

August 27, he pledged the same Trac Hoe as collateral on Loan 3004 on August 28, 2012. He

had no credible explanation of how he pledged an item he sold two months earlier. His

schedules listed a 2009 JCB machine as collateral on Loan 3004. First Bank’s records do not

reflect the receipt of the $115,000 sale proceeds and application on Davenport’s loans. The only

corroborating evidence is Davenport’s bank statement indicating a deposit of $115,000 in June of

2012. But even if Davenport did receive those funds into his business checking account, there is

no record these funds were paid to First Bank, only Davenport’s assertion that they were. If

Davenport was simply confused about the year of the Trac Hoe he sold, that still does not explain

what happened to the other Trac Hoe he pledged as collateral for Loan 3004. The Court cannot

nor should not speculate about what actually happened. Davenport admitted that he no longer

has the 2010 Trac Hoe and his only explanation is that First Bank took his $115,000 and never

credited it against his debts. The Court finds this explanation completely lacking in credibility,

raises more questions than answers, and is wholly unsatisfactory.

       Davenport agreed that his business generated a significant amount of income and that he

had assets and resources to sufficiently collateralize the loans he had with First Bank. His




  Case 17-08016       Doc 46     Filed 10/03/18 Entered 10/03/18 14:46:42             Desc Main
                                  Document     Page 16 of 17
explanation of how those assets were dissipated and lost was insufficient. The Court therefore

concludes that Davenport has failed to meet his duty under § 727(a)(5) and has failed to

satisfactorily explain the loss of the 2011 John Deere bulldozer, the 2013 Case Skid Steer and the

2010 JCB Trac Hoe. His discharge should be denied.

IV.    Conclusion

       For the above and foregoing reasons, the Court finds that Justin Davenport’s discharge

should be denied. A separate judgment denying discharge shall be entered in this case.

                                               ###




  Case 17-08016       Doc 46    Filed 10/03/18 Entered 10/03/18 14:46:42            Desc Main
                                 Document     Page 17 of 17
